NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10136

                Plaintiff-Appellee,             D.C. No. 4:16-cr-00478-JGZ-15

 v.
                                                MEMORANDUM*
LUIS FIDEL GARCIA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Luis Fidel Garcia appeals from the district court’s judgment and challenges

his guilty-plea convictions and concurrent 30-month sentences for conspiring to

commit offenses against the United States, attempting to smuggle goods from the

United States, and making false statements, in violation of 18 U.S.C. §§ 371,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
554(a), and 1001(a)(2), respectively. Pursuant to Anders v. California, 386 U.S.

738 (1967), Garcia’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Garcia the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                   18-10136